DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

 In this case, the Applicant argued that the prior art references (i.e. Couse, Alon, and Elghazzawi) cannot be combined. The Applicant specifically argued and/or stated that:
“Specifically, in claim 1 of the present application, a user of the portable device is prompted to provide information to the portable device. As relied on by the Office action, the user of the portable device of Couse is an animal that would be unable to provide information back to the portable device after being prompted by the portable device. As such, regardless of the teachings of Elghazzawi, it cannot be combined with Couse because doing so would make Couse unsatisfactory for its intended purpose”.

In response the Examiner respectfully disagrees with the Applicant’s arguments for the following reasons:
First, Although Couse discussed an example and/or an embodiment wherein the wellness monitoring device is worn by an animal, Couse disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Furthermore, the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123. 
Therefore, as presented in the office action, Couse does not criticize, discredit or mentioned that only animals can wear its’ wellness monitoring device (see Couse, pp0209). Contrary to the Applicant’s argument that the user is unable to provide feedback, the Examiner further kindly direct the Applicant to fig. 1, pp. [0067], and pp. [0075], which discussed that the device includes input/output components i.e. microphone/speaker and wherein the user can input information e.g. information from the dog’s barking. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to reasonably combine the teachings of the device of Couse and Alon with the rescue service device of Elghazzawi to achieve the goal of efficiently and positively providing effective treatment in a timely manner in a communication system (Elghazzawi, pp0002). 

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 depends on claim 1, the Examiner believe it’s a typo and it should depend on claim 13 because claim 14 is exactly the same as claim 11.  Appropriate correction is required.
For Examination purpose, the Examiner has reasonably assumed that claim 14 depends on claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 10-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Couse (US Publication No. 20140275824) in view of Alon et al. (US Publication No. 20160266733) and further in view of Elghazzawi (US Publication No. 20140004814).

As to claim 1, Couse teaches a portable device (fig. 1 #101, wearable device), the device comprising: a processor (fig. 1, #100); a network interface for communicating with a wireless network (fig. 1, #107); an input device for accepting user provided information from a user of the portable device (fig. 1, fig. 2, #209, pp0067, microphone to input user information i.e. dog’s barking, pp0075); one or more sensors for acquiring device collected information of the user of the portable device (fig. 1, fig. 8, fig. 2, pp0047, sensors to collect animal’s data wearing the device 101, pp0073); and a memory storing instructions that, when executed by the processor, configure the portable device to perform steps comprising (fig. 1, #100, #105): collecting at least one of the user provided information and the device collected information (fig. 1, fig. 3, fig. 8, sensors to collect animal’s data wearing the device 101, and pp0080, DMS 301 is a data receiving and processing system that receives data and/or wearable device-derived events from the wearable device 101), wherein the device is configurable to operate in a plurality of operation modes (fig. 15, fig. 18, pp0006, different or various operation modes), wherein a first mode of the plurality of operation modes comprises monitoring a heart rate of the user (fig. 1, pp0070, heart rate monitoring). However, Couse fails to explicitly teach wherein a second mode of the plurality of operation modes comprises initiating a timer that upon expiration configures the portable device to initiate contact of one or more emergency contacts of the user. 
In an analogous field of endeavor, Alon teaches wherein a second mode of the plurality of operation modes comprises initiating a timer that upon expiration configures the portable device to initiate contact of one or more emergency contacts of the user (fig. 20, #B2008, pp0190, incident notice to the backend device 110 and/or other devices in response to the expiration of the predefined time period, and pp0185-pp0186, reporting mobile device 1620 to contact emergency responders (e.g., police officers, ambulance, fire department, and/or the like)). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Couse with the teachings of Alon to achieve the goal of efficiently and reliably reporting incident in a timely manner in a communication system (Alon, pp0007). However, they failed to explicitly teach wherein a third mode of the plurality of operation modes comprises: prompting the user of the portable device to provide an indication of whether help is needed; and in response to no response being received from the user of the portable device within a predefined time period, sending a notification to a preconfigured recipient.
In an analogous field of endeavor, Elghazzawi teaches wherein a third mode of the plurality of operation modes comprises: prompting the user of the portable device to provide an indication of whether help is needed (fig. 2, fig. 5, and pp0072, prompt rescuer for confirmation of whether rescue services should be alerted); and in response to no response being received from the user of the portable device within a predefined time period, sending a notification to a preconfigured recipient (fig. 5, #510, #512, and #514,  pp0072, in the absence of a response from the rescuer, after a threshold amount of time elapse, alert emergency medical services, pp0042). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Couse and Alon with the teachings of Elghazzawi to achieve the goal of efficiently and positively providing effective treatment in a timely manner in a communication system (Elghazzawi, pp0002).
As to claim 2, Couse in view of Alon and Elghazzawi teaches the limitations of the independent claim as discussed above. Couse further teaches wherein when the status indicates a health-related emergency (fig. 1, pp0086, pp0104, distress or pain), the status is transmitted to emergency responders and contains a location of the user (fig. 1, pp0053, pp0054, notifying the status of the animal including the location information to owner). However, Couse fails to explicitly mention the concept of broadcasting to emergency responder.
In an analogous field of endeavor, Alon further teaches the concept of broadcasting to emergency responder (fig. 1, pp0185, pp0224, transmitting devices to "broadcast" messages over the network 130 to the receiving devices). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Couse with the teachings of Alon to achieve the goal of efficiently and reliably reporting incident in a timely manner in a communication system (Alon, pp0007).
As to claim 3, Couse in view of Alon and Elghazzawi teaches the limitations of the independent claim as discussed above. Couse further teaches wherein the status further includes diagnostic information (fig. 1, pp0090, diagnosis for the animal).  
As to claim 4, Couse in view of Alon and Elghazzawi teaches the limitations of the independent claim as discussed above. Couse further teaches wherein the status is transmitted to emergency responders when a health-related emergency is declared based on an analysis the device collected information by artificial intelligence (fig. 1, fig. 8, pp0070, pp0088, pp0101, triggers that result in reporting issues to the owner: an episodic issue based on a sensor or a group of sensors confirming an event comparing readings to preset thresholds, and pp0083, all sensors and their inputs may be available to be intelligently combined through data fusion to create meaningful standalone alerts and as an input into the DMS to develop and extract even more meaning from the data) that the device collected information has exceeded a normal condition of the user (fig. 1, pp0070, signals from that monitoring operation are then processed by processor 100 to determine if an episodic event has occurred (e.g., an abnormally high heart rate), pp0102, pp0103, determine status of animal based on sensor information and alert the veterinarian). However, Couse fails to explicitly mention the concept of broadcasting to emergency responder.
In an analogous field of endeavor, Alon further teaches the concept of broadcasting to emergency responder (fig. 1, pp0185, pp0224, the transmitting devices to "broadcast" messages over the network 130 to the receiving devices). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Couse with the teachings of Alon to achieve the goal of efficiently and reliably reporting incident in a timely manner in a communication system (Alon, pp0007).
As to claim 5, Couse view of Alon and Elghazzawi teaches the limitations of the independent claim as discussed above. Couse further teaches wherein the status includes a location of the user (fig. 1, pp0053, pp0054, notifying the status of the animal including the location information to owner).  
As to claim 6, Couse view of Alon and Elghazzawi teaches the limitations of the independent claim as discussed above. Couse further teaches wherein the status includes diagnostic information (fig. 1, pp0090, diagnosis for the animal).  
As to claim 7, Couse in view of Alon and Elghazzawi teaches the limitations of the independent claim as discussed above. Couse further teaches wherein the device collected information comprises one or more of: a blood oxygen level, a blood alcohol level, a blood toxicity level, a breathing rate, fall detection, an irregular heart rate, or a sleep rate (fig. 1, pp0045, pp0070, abnormally high heart rate).  
As to claim 10, Couse in view of Alon and Elghazzawi teaches the limitations of the independent claim as discussed above. Couse further teaches wherein first mode further comprises monitoring one or more of: an irregular heartbeat of the user, a blood pressure of the user, or a blood glucose level of the user (fig. 1, pp0045, pp0070, pp0071, abnormally high heart rate, blood pressure of animal wearing the device).
As to claim 11, Couse in view of Alon and Elghazzawi teaches the limitations of the independent claim as discussed above. Couse further teaches wherein the memory stores further instructions, that when executed by the processor, configure the portable device to perform steps further comprising transmitting information relating to at least one of the user provided information and the device collected information (fig. 1, fig. 3, fig. 8, sensors to collect animal’s data wearing the device 101, and pp0080, DMS 301 is a data receiving and processing system that receives data and/or wearable device-derived events from the wearable device 101) for communicating a status to a user contact upon occurrence of a triggering event (fig. 1, fig. 8, pp0088, pp0101, triggers that result in reporting issues to the owner: an episodic issue based on a sensor or a group of sensors confirming an event comparing readings to preset thresholds, and pp0102, pp0103, determine status of animal based on sensor information and alert the veterinarian).
As to claim 12, Couse in view of Alon and Elghazzawi teaches the limitations of the independent claim as discussed above. However, Couse fails to teach wherein a user can terminate a countdown of the timer prior to expiration by entering a preset personal identification number (PIN).
In an analogous field of endeavor, Alon further teaches wherein the user can terminate a countdown of the timer prior to expiration by entering a preset personal identification number (PIN) (fig. 1pp0182, pp0188, user input to cancel or abort transmission of the incident notice i.e. the abort element 1950 (denoted as "CANCEL!" in FIG. 19) of the reporting timer interface 1900 before the expiration of the predefined time period, and pp0109-pp0111, user login i.e. input password to authenticate the associated user before the user is allowed to interface with the application embodying the staff management system 100). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Couse with the teachings of Alon to achieve the goal of efficiently and reliably reporting incident in a timely manner in a communication system (Alon, pp0007).

Claim 13, 14, 18 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Couse (US Publication No. 20140275824) in view of Elghazzawi (US Publication No. 20140004814).

As to claim 13, Couse teaches a portable device (fig. 1 #101, wearable device), the device comprising: a processor (fig. 1, #100); a network interface for communicating with a wireless network (fig. 1, #107); an input device for accepting user provided information from a user of the portable device (fig. 1, fig. 2, #209, pp0067, microphone to input user information i.e. dog’s barking, pp0075); one or more sensors for acquiring device collected information of the user of the portable device (fig. 1, fig. 8, fig. 2, pp0047, sensors to collect animal’s data wearing the device 101, pp0073); and a memory storing instructions that, when executed by the processor, configure the portable device to perform steps comprising (fig. 1, #100, #105): collecting at least one of the user provided information and the device collected information (fig. 1, fig. 3, fig. 8, sensors to collect animal’s data wearing the device 101, and pp0080, DMS 301 is a data receiving and processing system that receives data and/or wearable device-derived events from the wearable device 101), wherein the device is configurable to operate in a plurality of operation modes (fig. 15, fig. 18, pp0006, different or various operation modes), wherein a first mode of the plurality of operation modes comprises monitoring a heart rate of the user (fig. 1, pp0070, heart rate monitoring). However, Couse fails to explicitly teach wherein a second mode of the plurality of operation modes comprises: prompting the user of the portable device to provide an indication of whether help is needed; and in response to no response being received from the user of the portable device within a predefined time period, sending a notification to a preconfigured recipient.  
In an analogous field of endeavor, Elghazzawi teaches wherein a second mode of the plurality of operation modes comprises: prompting the user of the portable device to provide an indication of whether help is needed (fig. 2, fig. 5, and pp0072, prompt rescuer for confirmation of whether rescue services should be alerted); and in response to no response being received from the user of the portable device within a predefined time period, sending a notification to a preconfigured recipient (fig. 5, #510, #512, and #514,  pp0072, in the absence of a response from the rescuer, after a threshold amount of time elapse, alert emergency medical services, pp0042). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Couse with the teachings of Elghazzawi to achieve the goal of efficiently and positively providing effective treatment in a timely manner in a communication system (Elghazzawi, pp0002).
As to claim 14, Couse in view of Elghazzawi teaches the limitations of the independent claim as discussed above. Couse further teaches wherein the memory stores further instructions, that when executed by the processor, configure the portable device to perform steps further comprising transmitting information relating to at least one of the user provided information and the device collected information (fig. 1, fig. 3, fig. 8, sensors to collect animal’s data wearing the device 101, and pp0080, DMS 301 is a data receiving and processing system that receives data and/or wearable device-derived events from the wearable device 101) for communicating a status to a user contact upon occurrence of a triggering event (fig. 1, fig. 8, pp0088, pp0101, triggers that result in reporting issues to the owner: an episodic issue based on a sensor or a group of sensors confirming an event comparing readings to preset thresholds, and pp0102, pp0103, determine status of animal based on sensor information and alert the veterinarian).
As to claim 18, Couse in view of Elghazzawi teaches the limitations of the independent claim as discussed above. Couse further teaches wherein the device collected information comprises one or more of: a blood oxygen level, a blood alcohol level, a blood toxicity level, a breathing rate, fall detection, an irregular heart rate, or a sleep rate (fig. 1, pp0045, pp0070, abnormally high heart rate).  
As to claim 19, Couse in view of Elghazzawi teaches the limitations of the independent claim as discussed above. Couse further teaches wherein first mode further comprises monitoring one or more of: an irregular heartbeat of the user, a blood pressure of the user, or a blood glucose level of the user (fig. 1, pp0045, pp0070, pp0071, abnormally high heart rate, blood pressure of animal wearing the device)

Claim 15-17 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Couse (US Publication No. 20140275824) in view of Elghazzawi (US Publication No. 20140004814) and further in view of Alon et al. (US Publication No. 20160266733).

As to claim 15, Couse in view of Elghazzawi teaches the limitations of the independent claim as discussed above. Couse further teaches wherein when the status indicates a health-related emergency (fig. 1, pp0086, pp0104, distress or pain), the status is transmitted to emergency responders and contains a location of the user (fig. 1, pp0053, pp0054, notifying the status of the animal including the location information to owner). However, Couse fails to explicitly mention the concept of broadcasting to emergency responder.
In an analogous field of endeavor, Alon further teaches the concept of broadcasting to emergency responder (fig. 1, pp0185, pp0224, transmitting devices to "broadcast" messages over the network 130 to the receiving devices). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Couse and Elghazzawi with the teachings of Alon to achieve the goal of efficiently and reliably reporting incident in a timely manner in a communication system (Alon, pp0007).
As to claim 16, Couse in view of Elghazzawi and Alon teaches the limitations of the independent claim as discussed above. Couse further teaches wherein the status further includes diagnostic information (fig. 1, pp0090, diagnosis for the animal).  
As to claim 17, Couse in view of Elghazzawi teaches the limitations of the independent claim as discussed above. Couse further teaches wherein the status is transmitted to emergency responders when a health-related emergency is declared based on an analysis the device collected information by artificial intelligence (fig. 1, fig. 8, pp0070, pp0088, pp0101, triggers that result in reporting issues to the owner: an episodic issue based on a sensor or a group of sensors confirming an event comparing readings to preset thresholds, and pp0083, all sensors and their inputs may be available to be intelligently combined through data fusion to create meaningful standalone alerts and as an input into the DMS to develop and extract even more meaning from the data) that the device collected information has exceeded a normal condition of the user (fig. 1, pp0070, signals from that monitoring operation are then processed by processor 100 to determine if an episodic event has occurred (e.g., an abnormally high heart rate), pp0102, pp0103, determine status of animal based on sensor information and alert the veterinarian). However, Couse fails to explicitly mention the concept of broadcasting to emergency responder.
In an analogous field of endeavor, Alon further teaches the concept of broadcasting to emergency responder (fig. 1, pp0185, pp0224, the transmitting devices to "broadcast" messages over the network 130 to the receiving devices). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Couse and Elghazzawi with the teachings of Alon to achieve the goal of efficiently and reliably reporting incident in a timely manner in a communication system (Alon, pp0007).
As to claim 20, Couse in view of Elghazzawi teaches the limitations of the independent claim as discussed above. However, Couse fails to teach wherein a third mode of the plurality of operation modes comprises initiating a timer that upon expiration configures the portable device to initiate contact of one or more emergency contacts of the user, and wherein a user can terminate a countdown of the timer prior to expiration by entering a preset personal identification number (PIN).
In an analogous field of endeavor, Alon further teaches wherein a second mode of the plurality of operation modes comprises initiating a timer that upon expiration configures the portable device to initiate contact of one or more emergency contacts of the user (fig. 20, #B2008, pp0190, incident notice to the backend device 110 and/or other devices in response to the expiration of the predefined time period, and pp0185-pp0186, reporting mobile device 1620 to contact emergency responders (e.g., police officers, ambulance, fire department, and/or the like)), and wherein the user can terminate a countdown of the timer prior to expiration by entering a preset personal identification number (PIN) (fig. 1pp0182, pp0188, user input to cancel or abort transmission of the incident notice i.e. the abort element 1950 (denoted as "CANCEL!" in FIG. 19) of the reporting timer interface 1900 before the expiration of the predefined time period, and pp0109-pp0111, user login i.e. input password to authenticate the associated user before the user is allowed to interface with the application embodying the staff management system 100). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Couse and Elghazzawi with the teachings of Alon to achieve the goal of efficiently and reliably reporting incident in a timely manner in a communication system (Alon, pp0007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645